Citation Nr: 1816155	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  10-36 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for right knee strain with degenerative joint disease (DJD), status post arthroscopic surgery, evaluated as 10 percent disabling from July 1, 2011 to June 5, 2016, and as 20 percent disabling from June 6, 2016 to December 4, 2016.  

2.  Entitlement to an increased rating for right knee arthroplasty, evaluated as 30 percent disabling from February 1, 2017.  

3.  Entitlement to service connection for mucoepidermoid carcinoma, to include as due to Agent Orange, secondhand smoke, and fuel exposure.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to April 1972.  The Veteran served in the Republic of Vietnam from September 1966 to April 1968. 

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in October 2008 and January 2017, of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In August 2011, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the file.

In September 2013, the Board reopened a claim of entitlement to service connection for mucoepidermoid carcinoma, and remanded the issue for RO adjudication on the merits.  The Board also remanded the claim for a rating in excess of 10 percent for right knee strain with DJD.

In October 2014, the Board again remanded the claim for service connection for mucoepidermoid carcinoma for additional development. 

In October 2014, the Board denied the claim for a disability rating in excess of 10 percent for right knee strain with DJD for the period prior to March 21, 2011; and entitlement to a disability rating in excess of 10 percent for right knee strain with DJD, status-post arthroscopic meniscectomy for the period from July 1, 2011.  The Board also determined that a claim for TDIU had not been raised based on the Veteran's August 2011 Board hearing.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (JMPR), and the Court issued an Order on July 2015 which incorporated the JMPR and vacated the Board's October 2014 decision, to the extent that it denied an evaluation in excess of 10 percent for right knee strain with DJD from July 1, 2011, and to the extent that it determined that a claim for TDIU had not been raised.  

In December 2015, the Board remanded the claim for an increased rating for the Veteran's service-connected right knee disability for the period from July 1, 2011, and the claim for TDIU, for additional development.

In a September 2016 rating decision, the RO increased the rating for the right knee meniscal tear/strain with DJD (previously rated as right knee strain with DJD with scar, status post arthroscopic surgery under Diagnostic Codes 5003-5060), from 10 percent to 20 percent, effective from June 6, 2016, under Diagnostic Code 5261.  Since this increase did not constitute a full grant of the benefit sought, the higher evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2017, the RO assigned a temporary total rating to the service-connected right knee disability from December 5, 2016, pursuant to 38 C.F.R. § 4.30, based upon convalescence, and assigned a 30 percent disability rating from February 1, 2018, under Diagnostic Code 5055 (knee replacement).  

In March 2017, the Board denied the claim for service connection for mucoepidermoid carcinoma, denied the claim for an increased rating for service-connected right knee strain with DJD, status post arthroscopic meniscectomy, and remanded the claim for a TDIU.

The Veteran appealed that decision to the Court.  In September 2017, the parties submitted a JMPR, and the Court issued an Order that same month, which incorporated the JMPR and vacated the Board's March 2017 decision as to its denials of the claims for service connection, and an increased rating for the right knee.  

The issue of entitlement to an increased rating for service-connected left knee disability has been raised by the record in an April 2017 statement (VA Form 21-0958), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017). 

The issues of entitlement to an increased rating for right knee arthroplasty, evaluated as 30 percent disabling from February 1, 2017, entitlement to service connection for mucoepidermoid carcinoma, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period from July 1, 2011 to June 5, 2016, the Veteran's service-connected right knee meniscal tear and strain with degenerative joint disease, status post arthroscopic surgery, were manifested by pain; painful motion; X-ray evidence of degenerative changes in the knee joint; tenderness; full extension; full flexion; and functional loss manifested by interference with sitting, standing, and weight bearing activities, pain on movement, and disturbance of locomotion; without objective evidence of deformity, subluxation, lack of endurance, dislocation, heat, or redness in the knee joint, or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination or right knee instability.

2.  For the period from June 6, 2016 to December 4, 2016, the Veteran's service-connected right knee meniscal tear and strain with degenerative joint disease, status post arthroscopic surgery, are manifested by pain; painful motion; X-ray evidence of degenerative changes in the knee joint; extension limited to no more than 15 degrees; flexion limited to less than 105 degrees; and functional loss manifested by interference with sitting, standing, climbing, and squatting; without objective evidence of deformity, subluxation, lack of endurance, dislocation, heat, or redness in the knee joint, or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination or right knee instability.  

CONCLUSIONS OF LAW

1.  For the period from July 1, 2011 to June 5, 2016, the criteria for a rating in excess of 10 percent for service-connected right knee meniscal tear and strain with degenerative joint disease, status post arthroscopic surgery, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2017).

2.  For the period from June 6, 2016 to December 4, 2016, the criteria for a rating in excess of 20 percent for service-connected right knee meniscal tear and strain with degenerative joint disease, status post arthroscopic surgery, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an increased rating for his connected right knee meniscal tear and strain with DJD (currently characterized as "right knee arthroplasty").  A review of the transcript of the Veteran's hearing, held in August 2011, shows that he testified that he had difficulty with prolonged standing.  After standing on his right leg for an entire day in the classroom, he ended up hobbling out to his car.  He testified that he taught culinary arts.  He ran two classes, three hours each, with both lab and lecture.  He said that his doctor indicated that his right knee disability had worsened to the point where he could no longer teach.  He then clarified that he had a very difficult time continuing to do his job.  

As an initial matter, the Board notes that in its March 2017 decision, the Board denied a separate compensable rating for right knee instability for the period from July 1, 2011 to December 4, 2016.  The September 2017 JMPR expressly states that the appellant is not appealing the Board's denial of a separate compensable rating for right knee instability for the period from July 1, 2011 to December 4, 2016, and that this issue is dismissed.  Citing Pederson v. McDonald, 27 Vet. App. 276, 285 (2015 en banc); see also Cacciola v. Gibson, 27 Vet. App. 45 (2014).  Therefore, this issue will not be further discussed.  Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed).

The discussion in the September 2017 JMPR pertaining to the claim for an increased rating for the Veteran's service-connected right knee disability was limited to one point: that the Board had failed to adequately discuss a finding in an August 2011 VA examination report, in which the examiner noted that the Veteran had painful motion at 0 degrees, and that the examiner had not checked a box indicating that there was no objective evidence of painful motion.  The JMPR states, "On remand, the Board should address whether the examiner's notation that painful motion started at 0 degrees can reasonably be interpreted as indicating that pain is experienced throughout the entire range of motion."  Given the foregoing, the Board's March 2017 decision has largely be repeated herein; the Board has addressed the question of whether or not an increased rating is warranted based on painful motion in the JMPR.  Id.  

Finally, the Board notes that in its March 2017 decision, it granted a separate 10 percent disability rating for symptomatic removal of semilunar cartilage of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2017).  The rating under DC 5269 is not in issue and will therefore not be addressed.  Id.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. Part 4 (2017).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under Diagnostic Codes 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.
 Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension is limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 50 degrees. 

Degenerative arthritis is evaluated under Diagnostic Code 5003.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation.  See Lyles v. Shulkin, 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Vet. App. Nov. 29, 2017).  

For the period on appeal, the Veteran's right knee disability is rated as 10 percent disabling from July 1, 2011 to June 5, 2016, and 20 percent disabling from June 6, 2016 to December 4, 2016.

In a January 2017 rating decision the Veteran was awarded a temporary total disability rating based on convalescence from December 5, 2016 to February 1, 2018, for a right knee arthroscopy under Diagnostic Code 5055, knee replacement.  Medical records from this period of convalescence (from December 5, 2016 to January 31, 2017) will not be considered because the Veteran is already in receipt of a total disability evaluation during this time.  

July 1, 2011 to June 5, 2016

On August 2011 VA examination, the Veteran complained of pain with swelling of the right knee.  Flare-ups caused decreased walking and standing.  Upon range of motion testing, flexion was to 140 degrees or greater.  The examiner noted that the painful motion began at zero degrees.  There was no limitation of extension and the examiner noted that the painful motion began at zero degrees.  Repetitive motion testing did not reveal additional limitation of motion.  The examiner opined that there was no functional loss of the right leg.  There was tenderness or pain to palpation of the right knee joint line or soft tissues.  Muscle strength testing and joint stability tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran had a meniscal tear and frequent episodes of joint locking and joint pain.  He had a history of meniscectomy in March 2011 with residual pain and swelling.  There was X-ray evidence of arthritis, but there was no X-ray evidence of patellar subluxation.  There was evidence of a right meniscus tear and an arthroscopy revealed chondromalacia patellae. 

With regard to employment, the right knee disability was noted to impact his ability to work in that decreased standing and walking, but he was still working full-time as a cooking instructor at that time.  The examiner diagnosed right knee strain, chondromalacia patellae, and right meniscus tear.

On December 2013 VA examination, the Veteran presented after undergoing a meniscectomy 18 months ago.  Prolonged walking caused swelling.  He complained of flare-ups that impacted walking and standing, but did not cause weakness, fatigability, loss of motion, or incoordination. Joint stability tests were normal.

Upon range of motion testing, flexion was to 140 degrees or greater.  The VA examiner specifically indicated that there was no objective evidence of painful motion.  No limitation of extension and no pain during extension were shown.  Repetitive motion testing did not reveal additional limitation of motion.  The VA examiner indicated that functional loss or functional impairment was manifested by interference with sitting, standing, and weight-bearing activities.  There was no tenderness or pain to palpation.  Muscle strength and instability testing were clinically normal.  No evidence or history of recurrent patellar subluxation or dislocation was found.  The Veteran had no history of "shin splints" or any other tibial or fibular impairment.  The VA examiner noted that the Veteran has a meniscectomy due to meniscal tear in March 2011, but determined that no residual signs or symptoms due to the meniscectomy were shown.  No other history or symptoms of knee surgeries were shown.  The VA examiner reported that the Veteran had surgical scars, none of which were painful or unstable.  The total area of all related scars was not greater than 39 square cm (6 square inches).  The Veteran did not use assistive devices as a normal mode of locomotion.  X-ray findings did not reveal degenerative or traumatic arthritis, although the VA examiner noted that arthritis was found during the March 2011 right knee surgery.  

The VA examiner diagnosed right knee strain with DJD, chondromalacia patella, and a right meniscus tear.  The examiner opined the right knee disability impacted the Veteran's ability to work, in that prolonged standing and walking aggravated the knee.  The VA examiner stated that during flares of the joint, there was no weakness, fatigability, loss of motion, or incoordination noted.  

On April 2014 VA examination, the Veteran reported daily pain with crepitus and occasional swelling.  He was only able to walk up to one mile with limited use of stairs and ladders.  He reported that flare-ups decreased his ability to walk by 75 percent for three or four days.  Upon range of motion testing, right knee flexion was to 140 degrees.  The VA examiner noted that there was objective evidence of painful motion beginning at 90 degrees.  Right knee extension was not limited, and there was no objective evidence of painful motion.  Range of motion was not limited additionally by repetitive-use testing.  The VA examiner stated that the functional loss or impairment was manifested by pain on movement and disturbance of locomotion.  Tenderness and pain to palpation were found.  Muscle strength and stability testing was clinically normal.  The Veteran has never had "shin splints" or any other tibial or fibular impairment.  The examiner noted the Veteran's March 2011 meniscectomy, and indicated that the residual was pain.  The Veteran did not use assistive devices.  X-ray findings revealed degenerative arthritis of the right knee.  The VA examiner concluded that there was no additional weakness, fatigability, incoordination, decreased range of motion, or loss of joint function with repetitive use or flare-ups.  The examiner opined that the Veteran's right knee disability impacted his ability to work in an occupation that required prolonged standing and walking, but should not affect sedentary work.

VA treatment records include a March 2016 right knee X-ray examination which indicated mild/moderate degenerative changes involving the right knee.

A May 2016 report indicated a history of multiple surgeries on his right knee including arthroscopic debridement.  The Veteran stated that his knee felt better, but he had daily pain with walking and sometimes at rest.  On examination there was no erythema.  There was tenderness to palpation on the medial and lateral joint line, specifically on the lateral joint line.  Range of motion testing indicated a 15 degree flexion contracture.  Imaging indicated significant lateral joint line arthritis with bone-on-bone changes, including cystic changes and osteophytes.  There was also arthritis of the patellofemoral joint.  The assessment was significant DJD of the right knee with bone-on-bone lateral compartment.  He was allowed to move forward with a TKA.

Based upon a review of the evidence, the Board concludes that a rating in excess of 10 percent for the service-connected right knee disability is not warranted from July 1, 2011 to June 5, 2016.  In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, flexion of the knee must be limited to 30 degrees or less. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Board finds no basis for assigning a rating in excess of 10 percent under Diagnostic Code 5260 for this time period.  The weight of the evidence shows that the Veteran has demonstrated flexion of the right knee well beyond 30 degrees on every occasion range of motion has been tested during the time period of July 1, 2011 to June 5, 2016.  

VA examinations in August 2011 and December 2013 show that the Veteran had a full range of motion of the right knee.  As noted, the August 2011 VA examiner noted that pain began at zero degrees of flexion in the right knee but then concluded that there was no functional loss in the right knee.  The December 2013 VA examiner stated that there was full range of motion of the right knee with no objective evidence of pain.  On examination in April 2014, there was extension to 0 degrees, and pain at 90 degrees of flexion.  Accordingly, the criteria for a disability rating in excess of 10 percent under Diagnostic Code 5260 (limitation of flexion to 45 degrees) have not been met or more nearly approximated.  The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a rating in excess of 10 percent under Diagnostic Code 5260 (limitation of flexion) for the right knee disability.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, a 10 percent or higher disability evaluation is warranted for extension limited to 10 degrees or more.  The evidence shows that from July 1, 2011 to June 5, 2016, there was full extension of the right knee.  To that end, VA examinations in August 2011, December 2013 and April 2014 revealed no limitation of extension.  As noted, the August 2011 VA examiner noted that pain began at zero degrees of extension in the right knee but then concluded that there was no functional loss in the right knee.  The December 2013 and April 2014 VA examiners stated that there was full extension of the right knee with no objective evidence of pain.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca.  The weight of the evidence shows no additional limitation of flexion or extension of the right knee due to pain or other symptoms during the time period in question.  A report from J.S., M.D., dated in October 2011, notes that the Veteran "is very active in sailing and swimming and bicycling."  The 2011 and 2013 VA examination reports show that the Veteran had full range of motion in his right knee.  The August 2011 VA examiner concluded that there was no functional loss in the right leg after exam.  The December 2013 VA examiner indicated that there was full range of motion of the right knee with no objective evidence of pain.  The VA examiner noted that there was functional loss in the right knee manifested by interference with sitting, standing, and weightbearing but it is not shown that this functional loss resulted in additional limitation of motion.  The April 2014 VA examiner stated that the right knee functional loss was manifested by pain on movement and disturbance of locomotion but the evidence shows that the Veteran had flexion of the right knee to 90 degrees and full extension.  The Board finds that the Veteran's current 10 percent disability rating for the right knee disability takes into consideration and incorporates the functional loss and impairment due to pain, tenderness, and flare-ups.  The right knee disability has not been shown to produce additional impairment of extension or flexion due to pain or functional loss that would warrant ratings higher than 10 percent.  Id.  As noted, the Veteran had flexion of the knee is well beyond 30 degrees when considering pain and functional loss.  The Veteran has full extension in the right knee when considering pain and functional loss.  For the time period in question, the Veteran is already receiving the minimum compensable rating for pain.  38 C.F.R. § 4.59.  The current functional impairment of the right knee and the symptoms of pain are encompassed in the current 10 percent rating under Diagnostic Code 5260.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5260 or 5261 is not warranted.  See 38 C.F.R. § 4.71a.  

In reaching this decision, the Board has considered that the September 2017 JMPR instructed that on remand, the Board should address whether the August 2011 VA examiner's notation, that painful motion started at 0 degrees "can reasonably be interpreted as indicating that pain is experienced throughout the entire range of motion."  

Specifically, the August 2011 VA examination report shows that the examiner indicated that right knee flexion was to 140 degrees or greater, and that objective evidence of painful motion began at 0 degrees; the examiner did not check a box indicating that there was "[n]o objective evidence of painful motion."  As noted, the August 2011 VA examiner also concluded that there was no functional loss in the right leg.      

The Board finds that the evidence does not warrant the conclusion that the Veteran is shown to have had right knee pain "beginning at 0 degrees" in August 2011, such that a rating in excess of 10 percent is warranted under 38 C.F.R. §§ 4.40 and 4.45, and/or DeLuca.  Such an interpretation of the findings, to show that the Veteran had "pain on flexion" beginning at 0 degrees, would lead to the conclusion that the Veteran essentially had no flexion in his right knee whatsoever.  See Powell v. West, 13 Vet. App. 31, 34 (1999) (pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in).  This is precisely the sort of "absurd result" that the Court warned against in Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  In Mitchell, the Court stated that there is a difference between pain that may exist in joint motion, as opposed to pain that actually places additional limitation of the particular range of motion, and explicitly rejected the notion that the highest disability ratings are warranted under Diagnostic Codes 5261 and 5261 where pain is merely evident, as it would lead to potentially "absurd results."  

In this case, the August 2011 findings indicate that the Veteran reported pain on full extension, but that his pain did not actually place an additional limitation in the range of motion.  Id.  In this regard, the Board's interpretation of the August 2011 VA examination report findings is consistent with the following: the Veteran was noted to have pain on extension that "begins" at 0 degrees.  Following repetitive use testing, the Veteran's right knee had extension to 0 degrees and flexion to 140 degrees, and the examiner indicated that there was no additional limitation in the range of motion of the knee following repetitive use testing.  The examiner also indicated that the Veteran had no functional loss, or functional impairment, in his right knee.  See generally Lee v. Brown, 10 Vet. App. 336, 338 (1997) (medical evidence should be viewed in its full context); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  Furthermore, such an interpretation would be inconsistent with the findings in subsequently-dated medical evidence.  See e.g., VA examination reports, dated in 2013, 2014, and 2016.  Therefore, when this evidence is viewed in context, the Board finds that it is insufficient to warrant a rating in excess of 10 percent based on functional loss.  Id.; Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for the period from July 1, 2011 to June 5, 2016 for the right knee disability under Diagnostic Codes 5260 or 5261.

Finally, 38 C.F.R. § 4.71a, Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran underwent a right knee replacement prior to December 5, 2016.  Thus, Diagnostic Code 5055 is not for application.  38 C.F.R. § 4.71a.

June 6, 2016 to December 4, 2016

In a September 2016 rating decision, the RO increased the rating for the right knee meniscal tear/strain with DJD (previously rated as right knee strain with DJD with scar, status post arthroscopic surgery under Diagnostic Codes 5003-5260), from 10 percent to 20 percent, effective from June 6, 2016, under Diagnostic Code 5261.  

Based upon a review of the evidence, the Board concludes that a rating in excess of 20 percent for the service-connected right knee disability is not warranted.  The Veteran is shown to have flexion of the right knee well beyond 15 degrees during the time period in issue.  Specifically, a June 2016 VA knee and lower leg DBQ shows that the examination was performed on June 6. 2016.  On examination, right knee flexion was to 105 degrees, with symptoms otherwise unchanged.  A VA knee and lower leg DBQ, dated in August 2016, shows that on examination, right knee flexion was to 140 degrees.  Accordingly, the criteria for a disability rating in excess of 20 percent under Diagnostic Code 5260 have not been met, and are not more nearly approximated.  

Under Diagnostic Code 5261, a 30 percent or higher disability evaluation is warranted for extension limited to 20 degrees or more.  The evidence shows that extension of the right knee was to 15 degrees (June 2016 VA DBQ), and to 0 degrees (August 2016 VA DBQ).  These findings warrant no more than a 20 percent rating under Diagnostic Code 5261.  

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97.

The June 2016 VA knee and lower leg DBQ shows that the Veteran presented with a history of bone-on-bone right knee and a total knee replacement was recommended.  He occasionally took Tylenol, but avoided NSAIDs due to past side effects.  He had daily flares of throbbing and aching right knee pain rated a 7 out of 10 on the pain scale.  However, no weakness or instability of the right knee was described by the Veteran.  He had frequent crepitus in the right knee, but there was no locking or giving way.  However, he was unable to climb or squat due to right knee pain.  Activities requiring climbing or squatting (such as arising from commode/climbing) caused a lot of pain.  Frequent right knee swelling occurred with prolonged standing or walking.  Effusion was severe and chronic.  During flares, he got off of his feet for short periods of time until pain resolved.  He had pain, weakness, and loss of motion of the right knee with flares, but there was no discoordination.

On examination, with regard to functional loss, range of motion caused problems with activities requiring climbing or squatting.  There was pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue; there was mild tenderness in the joint line directly related to the service-connected right knee.  There was objective evidence of crepitus.  There was no additional functional loss or range of motion after three repetitions.  Pain, weakness, fatigue, and lack of endurance significantly limited his functional ability with repeated use over a period of time.  Muscle strength testing was normal; strength was 5/5 on flexion and extension.  There was chronic effusion with intermittent flares.  It was noted that he underwent a meniscectomy in 2011.  There was a large effusion of the right knee and healed arthroscopic scars.  There was no ankylosis.  The diagnosis was right knee strain, right knee meniscal tear, and arthritic conditions.  

With regard to his ability to perform any type of occupational tasks due to his right knee disability, there were no sedentary restrictions.  He could stand only 10 minutes due to pain as opposed to weakness.  In the morning, he could walk one block, but only 100 feet in the evening due to pain.  Flare-ups caused weakness.  He avoided climbing and squatting with the right knee due to pain.  He noticed symptoms of weakness in the right knee if he started to climb or stand from a sitting position.  However, weakness cleared when standing from a seated position over a brief period of time.  Functionally, he was able to ambulate short distances on his own as long as he was walked at a slow pace.  He had adequate strength to ambulate short distances on his own.  Loss of endurance was noted during flares or when initially rising from a seated position.  He had good coordination with lower extremities in general.  He used a walker or cane if he walked distances of a block.  Feelings of instability manifested as weakness with painful flares or standing from a sitting position as the knee weakened and he felt like it would give way.  He was able to ambulate short distances.  The examiner concluded that considering all of the above, the Veteran could perform sedentary work considering all of his service-connected physical disabilities based on his history.  The examiner also stated that the Veteran would likely have a TKA in the near future and would be unable to work for a period of time following the knee surgery.

The August 2016 VA DBQ notes complaints of flare-ups manifested by pain upon walking any distance.  The Veteran asserted that he had to quit working due to knee pain.  On examination, there was no pain, to include no pain on weight-bearing.  Knee strength upon flexion and extension was 5/5.  There was no muscle atrophy.  Following repetitive use testing, there was no functional loss or loss in the range of motion.  Pain, weakness, fatigability and incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner indicated that he could not estimate limitations in functional ability during flare-ups without resort to mere speculation, explaining that as the Veteran was not examined during a flare-up, and that this would therefore require a resort to mere conjecture.  The Veteran had frequent episodes of joint locking, pain and effusion.  He constantly used a walker.  He was prohibited from occupational environments that required prolonged standing and walking.  The relevant diagnoses were knee joint osteoarthritis, and degenerative arthritis.  

The Board finds that a disability rating in excess of 20 percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  The Veteran is shown to have 5/5 strength, with no findings of such symptoms as atrophy or incoordination.  The DBQs show that there was no additional functional loss, or loss in the range of motion, after three repetitions. 

Given the foregoing evidence, even taking into account the complaints of right knee symptoms, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination, such that when the ranges of motion in the right knee are considered together with the evidence of functional loss due to right knee pathology, the evidence does not support a conclusion that the loss of motion in the right knee more nearly approximates the criteria for a rating in excess of 20 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

Conclusion

For the entire time period being adjudicated, for all analyses of functional loss due to pain, supra, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14 (2017); VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  However, after review, the Board finds that no other diagnostic code provides for a higher rating for the time period in question.  There is no evidence of ankylosis of the right knee.  Therefore, Diagnostic Code 5256 is not for application.  There is also no evidence of impairment of the tibia and fibula; or genu recurvatum.  Thus, Diagnostic Codes 5262 and 5263 are not for consideration.

The Board has also considered Diagnostic Code 5258 which provides for a 20 percent rating for dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  The evidence demonstrates that the Veteran has a history of meniscectomy on his right knee.  However, the Veteran's right meniscus has been surgically repaired and there is no evidence to show that it is dislocated as contemplated under Diagnostic Code 5258.  In addition, the Board can find no symptoms arising from such a condition that are not already contemplated under his assigned ratings under Diagnostic Codes 5259 and 5260, to include pain, weakness, effusion, and other associated functional loss.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca; see also 38 C.F.R. § 4.14. 

The Board has considered the Veteran's statements that he should be entitled to an increased rating.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  The Veteran is competent to report his right knee symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

In reaching these decisions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.   

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

For the period from July 1, 2011 to June 5, 2016, a disability rating in excess of 10 percent for service-connected right knee strain with degenerative joint disease, status post arthroscopic meniscectomy, is denied.

For the period from June 6, 2016 to December 4, 2016, a disability rating in excess of 20 percent for service-connected right knee strain with degenerative joint disease, status post arthroscopic meniscectomy, is denied.  


REMAND

With regard to the claim for an increased rating for right knee arthroplasty, evaluated as 30 percent disabling from February 1, 2017, the time period remains in issue notwithstanding VA's grant of a temporary total evaluation.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In December 2016, the Veteran underwent a total right knee arthroplasty.  This surgery significantly raises the possibility of increased symptomatology.  The Veteran should therefore be scheduled for an additional right knee examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).

With regard to the claim for mucoepidermoid carcinoma, the Veteran asserts that he has this disability as due to Agent Orange, secondhand smoke, and fuel exposure, during service.  

In March 2017, the Board denied the claim, based upon VA medical opinions dated in March 2016 (from a physician) and June 2016 (from a doctor of dental surgery).  

A review of the September 2017 JMPR shows that it was agreed that both of the VA opinions were insufficient.  The JMPR states that the opinions were both inadequate "because the examiners relied exclusively on the fact that the Appellant's cancer is not among those recognized as presumptively related to Agent Orange exposure by VA."  Citing Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009); see also 38 C.F.R. §§ 3.307, 3.309 (2017).

On remand, another VA etiological opinion should be obtained, that contains sufficient reasons and bases.  

With regard to the claim for TDIU, this claim is inextricably intertwined with the Veteran's service connection claim that it being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Therefore, the adjudication of the claim for TDIU must be deferred until the service connection claim is adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his right knee, in order to determine the current level of severity of his right knee disability. 

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right knee joint, and the paired (left knee) joint.  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so. 

b) The examiner must provide an opinion as to the severity of the Veteran's right knee symptoms and how those symptoms impact the Veteran's occupational functioning. 

c) A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Make the Veteran's claims file available for review by a physician, or other qualified health care professional, who should be asked to indicate in his/her medical opinion that such a review was conducted.

a) A nexus opinion should be provided as to whether it is at least as likely as not (50 percent or greater probability) that the established exposure to Agent Orange, and/or exposure to secondhand smoke, and/or fuel exposure, caused the Veteran's mucoepidermoid carcinoma. 

b)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

c)  A rationale for all requested opinions shall be provided.  The specialist should be notified that merely noting that VA does not afford presumptive service connection for mucoepidermoid carcinoma to Veterans presumed to have been exposed to Agent Orange is not considered an adequate basis for the opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, readjudicate the issues on appeal.  If any of the benefits sought on appeal remains denied, furnish a supplemental statement of the case to the Veteran and his representative and afford them an appropriate time period for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
CAROLYN L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


